Citation Nr: 1203783	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for right knee ganglion cyst, pseudo gout of the right knee, medial and lateral meniscal tears, and advanced arthrosis, rated 20 percent disabling prior to March 24, 2011, and 100 percent disabling since March 24, 2011, based on surgical or other treatment necessitating convalescence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

A review of the claims file indicates that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran filed a claim for an increased rating for his right knee disability in December 2006.  The claim was denied in March 2007, the Veteran submitted a notice of disagreement in June 2007, a statement of the case was issued in April 2008, and the Veteran submitted a substantive appeal in June 2008.  

The Veteran underwent a right knee total replacement in March 2011.  In a July 2011 supplemental statement of the case, a 100 percent rating was awarded based on surgical or other treatment necessitating convalescence for the period from March 24, 2011, through April 30, 2012, pursuant to 38 C.F.R. § 4.30 (2011).  A 30 percent rating was assigned effective May 1, 2012, under Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  

In this case, a remand is necessary because although a 100 percent rating was awarded for the period from March 24, 2011, through April 30, 2012, the RO thereafter assigned a 30 percent rating effective May 1, 2012.  A 30 percent rating is the minimum rating assigned following a total knee replacement.  However, in order to properly assess the Veteran's claim for an increased rating for his right knee, he should be afforded a VA orthopedic examination following expiration of the 100 percent rating on April 30, 2012.  

VA outpatient treatment reports dated through May 2011 show treatment for the Veteran's right knee disability.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain the Veteran's VA treatment reports dated since May 2011.  

2.  Following expiration of the 100 percent rating assigned pursuant to 38 C.F.R. § 4.30 effective through April 30, 2012, the Veteran should be afforded a VA orthopedic examination to assess the nature and severity of his service-connected right knee disability.  All necessary tests and studies, including range of motion studies, should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  The examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  Specifically, the examiner should state whether the Veteran's right knee disability and replacement is productive of chronic residuals of severe painful motion or weakness in the right leg.

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



